 In the Matter of LAKE SHORE PHOTO ENGRAVING CO., INC.andCHI-CAGOPHOTO-ENGRAVERS UNION, LOCAL No. 5, AFFILIATED WITHA. F. OF L.Case No. C-20037. -Decided January 8, 1942Jurisdiction:engraving plates manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Russell Packard,for the Board.Mr. Marsluall Solberg, ofChicago, Ill., for the respondent.Mr. Ernest R. Loewy,of Chicago, Ill., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 28, 1941, upon charges and amended charges dulyfiled by Chicago Photo-Engravers Union, Local No. 5, affiliated withthe A. F. of L., herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director fortheThirteenthRegion (Chicago, Illinois), issued its complaintagainst Lake Shore Photo Engraving Co., Inc., Chicago, Illinois,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the Union.Pursuant to notice, a hearing was held at Chicago, Illinois, onDecember 18 and 19, 1941, before Will Maslow, the Trial Examiner,duly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel, the Union by a representativeand all participated in the hearing.On December 19, 1941, the respondent, the Union, and the attorneyfor the Board entered into a stipulation in settlement of the case,38 N. L. R. B., No. 18.77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject tothe approval of the Board.The stipulationprovides asfollows :STIPULATIONIt is hereby stipulated and agreed by and between Lake ShorePhoto-Engraving Co., Inc., hereinafter referred to as "respond-ent", Chicago Photo-Engravers Union, Local No. 5, affiliated withthe A. F. of L., hereinafter referred to as the "union", and RussellPackard, attorney, National Labor Relations Board, hereinafterreferred to as the "Board", that :IUpon charges and amended charges duly filed by the union theBoard, by Charles A. Graham, Regional'Director for the Thir-teenth Region, acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act, hereinafter referredto as the "Act", and acting pursuant to its Rules and Regulations,Series 2, as amended, issued its Complaint and Notice of Hearingon November 28, 1941, against respondent.Thereafter, upon request of respondent, the Regional Directorissued an order continuing the hearing until December 18, 1941.Pursuant to due notice, a hearing was conducted before WillMaslow, the Trial Examiner duly designated by the Board, atChicago, Illinois, on December 18 and 19, 1941.During the pres-entation of the Board's case the hearing was recessed to enablethe parties to endeavor to reach an amicable settlement of theissues herein.On December 19, 1941, the hearing was closed sub-ject to approval by the Board of this stipulation and agreement.IIRespondent and the union acknowledge, due and timely serviceof the Complaint, Notice of Hearing, First Amended Charge,Order Continuing Hearing and a copy of the Board's Rules andRegulations, Series 2, as amended, and expressly waive furtherpleadings, further hearing, and the making of findings of factand conclusions of law by the Board.IIIRespondent concedes that its operations affect commerce withinthe meaning of Sections 2 (6) and (7) of the Act.IVThe union is a labor organization within the meaning of Sec-tion 2 (5) of the Act. LAKE SHORE PHOTO ENGRAVING CO., INC.79VThis stipulation,together with the First Amended Charge,Complaint,Notice of Hearing, a copy of the Board's Rules andRegulations,Series 2, as amended, Affidavit of Service of theaforesaid documents,Charge, Order Continuing Hearing, to-gether with Affidavit of Service thereof, certified copy of theOrder designating the Trial Examiner,together with a Stipula-tion entered into on November 13, 1941 between respondent andRussellPackard, attorney,National Labor Relations Board,concerning the interestate operations of respondent,said docu-ments having been received in evidence at the hearing'as Board'sExhibits 1, 2, and 3, may be filed with the Chief Trial Examinerof the Board atWashington,D. C. and when so filed shall con-stitute the entire record in this case.The parties specificallyagree that with the exception of Board's Exhibits 1, 2, and 3,the transcript of the testimony taken before the Trial Examinershall'be excluded from the record herein.VIRespondent denies that it has committed any unfair labor prac-tices as alleged in the complaint herein, and the union assertsthat respondent did engage in such unfair labor practices. Itbeing the desire of the parties amicably to conclude all proceed-ings before the Board in this case, it is further stipulated andagreed that upon the entire record in this case as provided inParagraph V above, without any finding that said unfair laborpractices have been committed, and with the further understand-ing that nothing herein contained shall be construed to authorizeany union organizing activity in respondent's place of businessor during respondent's working hours, an order may be forth-with entered by the Board providing as follows:1.The respondent, Lake Shore Photo-Engraving Co., Inc., itsofficers, agents, successors, and assigns, shall not :(a) In any manner interfere with, restrain, or coerce its em-ployees in the exercise of their right to self organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection- as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Discourage membership in Chicago Photo-Engravers Lo-calNo. 5, affiliated with the A. F. of L., or any other labororganization of its employees by discharging, demoting or re-fusing to reinstate any of its employees because of membership 80DECISIONSOF NATIONALLABOR RELATIONS BOARDor activity in any such labor organization,or because of the exer-cise by any of its employees of their right to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection;2.The respondent,Lake Shore Photo-Engraving Co., Inc.,its officers,agents, successors and assigns shall take the followingaffirmative action to effectuate the policies of the Act:(a)Reinstate Louis Guastaferri to his former position withoutloss of any rights or privileges previously enjoyed by him assoon as he is physically able to perform his duties,provided, how-ever, that said Guastaferri applies for reinstatement within sixty(60) days from the date hereof,and provided further that noemployee of respondent shall be displaced, demoted or laid offbecause of such reinstatement;(b)Make whole Louis Guastaferri for all losses of pay result-ing from his loss of employment by payment to him of the sumof one hundred fifty dollars($150.00) ;(c)Pay to Peter Donlan the sum of one hundred fifty dollars($150.00)in lieu of reinstatement and all back pay to which hemight be entitled by reason of his discharge;(d)Post immediately in conspicuous places throughout itsplant, and maintain for a period of at least sixty (60) consecutivedays from the date of the posting,notices stating that the re-spondent will not engage in the activities set forth in Section 1 (a)and (b) above and will take the aforesaid affirmative action andthat respondent's employees are free to become or remain membersof Chicago Photo-Engravers Union, Local No. 5,affiliated withthe A.F. of L.,and that respondent will not discriminate againstany employee because of membership or activity in said organi-zation ;(e)Notify the Regional Director for the Thirteenth Region,inwriting,within ten (10)days from the date of this Orderwhat steps the respondent has taken to comply herewith.VIIThe parties hereto consent to the entry by any United States Cir-cuit Court of Appeals of an enforcement order embodying theterms of the Board's order as agreed to above, and all partieshereby waive further notice of the application for and the entryof said Court order.VIIIThis stipulation is made subject to the approval of the Boardand shall become effective immediately upon the granting of suchapproval. LAKE SHORE PHOTO ENGRAVING" iCO., INC.81IXThis stipulation contains the entire agreement between the par-ties, there being no agreement of any kind, verbal or otherwise,which varies, alters, or adds to this stipulation.On December 23, 1941, the Board, having duly considered the matter,issued its order approving the stipulation and transferring the case tothe Board for the purpose of an entry of a decision and order by theBoard, pursuant to the provisions of the stipulation.On the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLake Shore Photo Engraving Co., Inc., is engaged in the manu-facture, sale, and distribution of engraving plates for the printingand allied trades at Chicago, Illinois.The principal raw materialsused by the respondent are wood blocks, copper and zinc sheets, nitricacid, iron chloride, and other chemicals.During the year ending Janu-ary 31, 1941, the respondent purchased all such raw materials, valuedin excess of $12,000, from supply houses within Illinois, who in turnobtained a substantial part of such materials from sources outsideIllinois:During the same period, the total sales of the respondent'sproducts were in excess of $60,000, of which sum 1 per cent representedproducts shipped to points outside Illinois.The remaining portionof such products were delivered to customers within Illinois, who wereengaged in the manufacture, sale, and distribution of catalogs, adver-tising specialties, periodicals, etc.Using engraving plates manufac-tured by the respondent as an essential step in the manufacture of theirprinted goods, such customers produced, during the same fiscal period,goods valued substantially in excess of $100,000, of which sum 35 percent represented products shipped to points outside Illinois.Therespondent admits that it is engaged in commerce within the meaningof the Act.We find that the above-described operations of the respondent consti-tute a continuous flow of trade, traffic, and commerce among the severalStates.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that :438861-42-vol. 38-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The respondent, Lake Shore Photo-Engraving Co., Inc., its offi-cers, agents, successors, and assigns, shall not :(a) In any manner interfere with, restrain, or coerce its employeesin the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act;(b)Discourage membership in Chicago Photo-Engravers Local No.5, affiliated with the A. F. of L., or any other labor organization of itsemployees by discharging, demoting or refusing to reinstate any ofits employees because of membership or activity in any such labororganization, or because of the exercise by any of its employees oftheir right to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection;2.The respondent, Lake Shore Photo-Engraving Co., Inc., its offi-cers, agents, successors and assigns shall take the following affirmativeaction to effectuate the policies of the Act:(a)Reinstate Louis Guastaferri to his former position without lossof any rights or privileges previously enjoyed by him as soon as heis physically able to perform his duties, provided, however, that saidGuastaferri applies for reinstatement within sixty (60) days from thedate hereof, and provided further that no employee of respondentshall be displaced, demoted or laid off because of such reinstatement;(b)Make whole Louis Guastaferri for all losses of pay resultingfrom his loss of employment by payment to him of the sum of onehundred fifty dollars ($150.00) ;(c)Pay to Peter Donlan the sum of one hundred fifty dollars($150.00) in lieu of reinstatement and all back pay to which he mightbe entitled by reason of his discharge;(d)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive days fromthe date of the posting, notices stating that the respondent will notengage in the activities set forth in Section 1 (a) and (b) above andwill take the aforesaid affirmative action and that respondent's em-ployees are free to become or remain members of Chicago Photo-Engravers Union, Local No. 5, affiliated with the A. F. of L., and thatrespondent will not discriminate against any employee because ofmembership or activity in said organization;(e)-Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.